NO. 07-01-00503-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                  JANUARY 29, 2002
                           ______________________________

                                  GERALD MEYERDIRK

                                                       Appellant
                                              v.

            J&L CATTLE ASSOCIATES, LTD d/b/a J. K. CATTLE COMPANY

                                                Appellee
                           ______________________________

              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 46,941-A; HON. DAVID L. GLEASON, PRESIDING
                           ______________________________

      ORDER ON APPELLANT’S MOTION TO WITHDRAW NOTICE OF APPEAL


Before BOYD, C.J., QUINN and REAVIS, JJ.

       Gerald Meyerdirk appellant, has moved to withdraw his notice of appeal contending

 that he “no longer wishes to pursue this Appeal.” Without passing on the merits of the case,

 we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss

 the appeal. Having dismissed the appeal at appellant’s personal request, no motion for

 rehearing will be entertained, and our mandate will issue forthwith.



                                                     Brian Quinn
                                                        Justice
 Do not publish.